MEMORANDUM **
In these consolidated petitions, Yung-Yu and Chia Kan Huang, seek review of the Board of Immigration Appeals’ (“BIA”) January 22, 2004 order denying their motion to reopen and the BIA’s November 8, 2004 order denying their motion to reconsider. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. We review for abuse of discretion. See Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005). We dismiss the petition for review in No. 04-70695 and deny the petition for review in No. 04-76301.
We lack jurisdiction to review the BIA’s decision not to invoke its sua sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002) (noting that “the decision of the BIA whether to invoke its sua sponte authority is committed to its unfettered discretion”).
The BIA was within its discretion in denying petitioners’ motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s prior decision denying petitioners’ motion to reopen. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc).
PETITION FOR REVIEW DISMISSED (No. 04-70695).
PETITION FOR REVIEW DENIED (No. 04-76301).

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.